PER CURIAM.
The defendant, who has a previous criminal record, pleaded guilty to the crime of obtaining money by false pretenses and was sentenced to imprisonment for not to exceed three years. She appeals on the ground that the sentence was excessive. The statutory maximum is five years.
While her argument that because of changed personal circumstances imprisonment would serve no useful purpose may be worthy of consideration, it is more properly addressed toward the goal of parole, work release or commutation than the goal of reversal on appeal. See State v. Chilton, 1 Or App 593, 465 P2d 495 (1970).
Affirmed.